The State, in its motion for rehearing, insists that we erred in our original opinion in holding that the trial court committed reversible error by declining to grant appellant's motion to reopen the case and permit him to offer further material testimony before the court had read his charge to the jury and any argument had been made.
We have again examined the record and reviewed the authorities bearing on the question, but see no good reason for receding from our original opinion.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 176